Case 1:19-cv-02443-RDM Document 2 Filed 08/13/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MARK C. SAVIGNAC
1112 M St. NW #411
Washington, D.C. 20005
(217) 714-3803

D.C. Bar No. 995367

and

JULIA SHEKETOFF
1112 M St. NW #411
Washington, D.C. 20005
(202) 567-7195

D.C. Bar No. 1030225,

Plaintiffs,
v.

JONES DAY, STEPHEN J. BROGAN,
and BETH HEIFETZ,

Defendants.

 

 

Case: 1:19-cv-02443 (JURY DEMAND)

Assigned To : Moss, Randolph D.

Assign. Date : 8/13/2019

Description: Employment Discrimination (H-DECK)

MOTION FOR LEAVE TO FILE THROUGH CM/ECF
Pursuant to Local Civil Rule 5.4(b)(2), Plaintiff Julia Sheketoff hereby requests the Court’s

permission to file and receive documents in this case electronically through the Court’s ECF

system. While Plaintiff is representing herself in this matter, Plaintiff is also a member of the Bar

of this Court, already has an ECF account and password with this Court, and has substantial

experience with electronic filing.

Plaintiff has regular access to the internet, including an internet connection in her

apartment. Plaintiff has the capacity to file documents and receive filings electronically on a

regular basis. Plaintiff has been permitted to file electronically in other federal courts (and in this

Court).
Case 1:19-cv-02443-RDM Document 2 Filed 08/13/19 Page 2 of 2

Granting Plaintiff leave to file electronically would serve the convenience of all parties and

the Court and would promote the just, speedy, and inexpensive determination of this action.

Dated: August 13, 2019

 

Julia QO. (pro se)

1112 M St. NW #411
Washington, D.C. 20005
(202) 567-7195
sheketoff@gmail.com
D.C. Bar No. 1030225
